DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-23-20 has been entered. 
Claims 1-6, 8-13, 15-17, have been canceled. Claims 7, 14, 18 remain pending. 
Applicant's arguments filed 10-23-20 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Claims 7, 14, 18 remain under consideration as they relate to a method of making pluripotent cells from adipose-derived mesenchymal stem cells (MSCs). 
Claim Rejections - 35 USC § 112
Claims 7, 14, 18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reprogramming isolated mammalian mesenchymal stem cells (MSCs) into pluripotent stem cells and , does not reasonably provide enablement for using an ecklonia cava extract alone to reprogram MSCs into pluripotent stem cells, using any stem cells expressing Oct4, Sox2, and Nanog capable of differentiating into endoderm, ectoderm and mesoderm for purposes other than germline transmission, or using any cell culture medium to reprogram isolated mammalian MSCs into pluripotent cells as broadly encompassed by claim 7. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims and scope
Claim 7 is drawn to a method for manufacturing induced stem cells expressing Oct4, Sox2, and Nanog, comprising:
adding an Ecklonia cava extract which is extracted by water to a cell culture medium in an amount of 20-50 μg/ml based on a medium composition, or by anhydrous or water-containing low alcohol having 1 to 4 carbon atoms to the cell culture medium in an amount of 10-400 μg/ml based on a medium composition; and
culturing adipose-derived mesenchymal stem cells in the cell culture medium to dedifferentiate into stem cells expressing Oct4, Sox2, and Nanog, wherein the stem cells are capable of differentiating into endoderm, ectoderm, and mesodermal cells.
Claim 7 encompasses using any Ecklonia cava extract to reprogram any species of mammalian stem cell adipose-derived mesenchymal stem cell (MSC) into any type of stem cell expressing Oct4, Sox2, and Nanog capable of differentiating into endoderm, ectoderm, and mesoderm cells. This encompasses using the extract alone or in 
Claim 7 as amended also encompasses obtaining any type of stem cell expressing Oct4, Sox2, and Nanog that is capable of differentiating into endoderm, ectoderm, and mesoderm cells. This encompasses obtaining pluripotent cells capable of germ line transmission, cell expressing Oct4, Sox2, and Nanog that is capable of differentiating into endoderm, ectoderm, and mesoderm cells but not capable of becoming any type of endoderm, ectoderm, and mesoderm cell. For example, applicants define pluripotent stem cells as cells capable of differentiating “into three germ layers configure the living body, that is, an endoderm, a mesoderm, and an endoderm” (pg 4, para 21). 
Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) defined mouse iPS cells as being able to form teratomas, form a chimera upon introduction into a recipient embryo, and transmit to the germline upon introduction into a recipient embryo (pg 308, Table 3). 
Robinton (Nature, May 2013, Vol. 481, No. 7381, pg 295-305) taught “the term pluripotency has been assigned to a variety of cell types with a wide range of functional capacities. In its loosest sense, pluripotent describes a cell that can generate cell types from each of the three embryonic germ layers: the endoderm, mesoderm and ectoderm. At the strict end of the range of definitions, however, pluripotent describes a cell that can give rise to an entire organism, generating every cell type within that organism.” (pg 295, col. 2, 1st full para). 
Accordingly, mouse pluripotent cells encompassed by claim 7 must be capable of forming a chimera upon introduction into a recipient embryo and form a “living body” as 
Human pluripotent cells encompassed by claim 7 cannot be tested for formation of chimeras or an entire organism for ethical reasons; therefore, human pluripotent cells are defined by their ability to form teratomas (Robinton - pg 297, col. 1, last line; “The current functional gold standard for human iPS cells involves the evaluation of teratoma formation”). 
Art at the time of filing
Takahashi (Cell, 2006, Vol. 126:663-676) introduced four factors (i.e., Oct3/4, Sox2, c-Myc and Klf4) into mouse ES cells and mouse adult fibroblasts cultured under conditions suitable for mouse ES cell culture to obtain induced pluripotent stem (iPS) cells that exhibited mouse ES cell morphology and growth properties and expressed mouse ES cell marker genes.  Notably, exogenous Oct-4 introduced into the mouse fibroblasts resulted in only marginal Oct-4 expression.  Subcutaneous transplantation of iPS cells into nude mice resulted in tumors containing a variety of tissues from all three germ layers.  Following injection into blastocysts, iPS cells contributed to mouse embryonic development.  However, c-Myc, which was necessary for pluripotent induction, is an oncogene.  Likewise, Klf4 is an oncogene.  These data demonstrate that pluripotent cells can be generated from mouse fibroblast cultures by adding four factors via retroviral transduction.  
Yu (Science, 2007, Vol. 318, pg 1917-1920) developed new iPS cell lines derived from human fibroblasts, using a similar approach but with a different set of transcription factors including Oct4, Sox2, Nanog and LIN28.  Nevertheless, the Yu's method was 
Aoi (Science, Aug. 1, 2008, Vol. 321, No. 5889, pg 699-702, available online Feb. 14, 2008) taught making iPS from mouse liver and stomach cells. 
Nakagawa (Nat Biotechnol, Jan. 2008, Vol. 26: 101-106) established iPS cells in mice as well as in humans by introducing the three genes of Oct3/4, Sox2 and Klf4, without using c-myc gene.  
Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) taught Oct4 and Sox2 were required for all methods of reprogramming isolated mouse and human somatic cells known in the art at the time of filing (pg 302 Table 1).
Hussein (Curr. Opin. Genetics & Develop., 2012, Vol. 22, pg 435-443) reviewed the progress of reprogramming isolated mammalian somatic cells into pluripotent cells, all of which required Oct4 and Sox2. 
Specification and examples
Example 1 (pg 11) describes preparing an Ecklonia cava extract using ethanol or water.

Experimental Example 1-1 on pg 14-15 describes culturing isolated human adipose-derived MSCs in DMEM, 10% FBS “as a dedicated medium of MSC” in the presence of Ecklonia cava extract (and three sub-cultures) (para 72). Colonies formed after 10 days “only when the concentration of Jeju Ecklonia cava extract was 100 to 400 μg/ml” (pg 15, para 73). 
Experimental Example 1-2 on pg 15 describes culturing isolated human adipose-derived MSCs using the Ecklonia cava extract of Example 1-1, but only 20-50 μg/ml caused colonies to form. It cannot be determined how the conditions in Example 1-2 differ from Example 1-1. Fig. 3 is cited on pg 15, paragraph 75, which merely shows colonies formed. 
Experimental Example 1-3 on pg 15-16 teaches the colonies obtained expressed Oct4 Sox2 and SSEA-4. 
Experimental Example 1-4 on pg 16-17 teaches the colonies obtained expressed Oct4 Sox2 and SSEA-4 by RT-PCR. 
Rejection
A) The specification does not enable those of skill to use 20-50 μg/ml of Ecklonia cava extracted by water (“based on a medium composition”) or extracted by “anhydrous or water-containing low alcohol having 1-4 carbon atoms” in an amount of 10-400 μg/ml (“based on a medium composition”) to reprogram an isolated mammalian mesenchymal stem cell (MSC) into stem cells expressing Oct4, Sox2, and Nanog capable of differentiating into endoderm, ectoderm, and mesoderm cells as required in claim 7. nd), and it is unclear how it is intended to clarify how to standardize the dosage. Applicants suggests the extract can be made using water or organic solvents (pg 3, para 19) and exemplifies making the extract using ethanol (pg 11, para 59); however, applicants do not standardize the amount of extract so that those of skill would be able to determine if they had obtained enough of the active ingredient required for reprogramming. Specifically, applicants do not contemplate using 20-50 μg/ml of the extract as required in claim 7. The phrase “based on a medium composition” in claim 7 does not clarify how to standardize the dosage using either method of extraction. Without such guidance, it would have required those of skill undue experimentation to repeat the extraction described by applicants in para 59, to apply it to any means of extraction as broadly suggested in paragraph 19, to apply it to extracting by water or by anhydrous or water-containing low alcohol having 1-4 carbons as required in claim 7, or to determine when 20-50 μg/ml of the extract had been obtained as required in claim 7. 
Response to arguments
Applicants again point to Example 1-1 and Fig. 2 which shows that “the addition of 100 to 400 400 [sic] μg/ml of an Ecklonia cava extract extracted to low alcohol having 1 to 4 carbon atoms (ethanol) to the medium makes the dedifferentiation possible” (pg 5 of response) without discussion standardization. Applicants’ argument is not persuasive because the specification does not teach how to standardize the dosage of the Ecklonia cava extract so that the method could be replicated. Applicants do not standardize the 
Applicants argue Example 1-2 and Fig. 3 shows reprogramming occurs at 20-50 μg/ml of the extract. Applicants’ argument is not persuasive. Fig. 3 simply shows the formation of colonies. 
Applicants argue Example 1-3, 1-4, Fig. 4 and 5 show 100-400 μg/ml of Ecklonia cava extract “extracted to low alcohol having 1-4 carbon atoms (ethanol); or 20-50 μ/ml of an Ecklonia cava water extract to the medium makes the dedifferentiation possible from the adipose mesenchymal stem cells into the stem cells expressing Oct4, Sox2, and Nanog” (pg 5-6 of the response). Applicants’ argument is not persuasive. Applicants do not standardize the amount of extract so that those of skill would be able to determine if they had obtained enough of the active ingredient required for reprogramming. Applicants do not contemplate the concept of using 20-50 μg/ml of the extract as claimed. The specification does not provide adequate evidence correlating Oct4, Sox2, and Nanog expression and the ability to differentiate into endoderm, ectoderm, and mesoderm cells to any range of dosages in any formulation as encompassed by claim 7. Without such guidance, it would have required those of skill undue experimentation to repeat the extraction described by applicants in para 59, to apply it to any means of extraction as broadly suggested in paragraph 19, to apply it to extracting by water or by anhydrous or water-containing low alcohol having 1-4 carbons as required in claim 7, or to determine when 20-50 μg/ml of the extract had been obtained as required in claim 7.

B) The specification does not enable those of skill to use an Ecklonia cava extract to reprogram isolated mammalian MSC into a truly pluripotent cell as encompassed by claim 7. Applicants teach stem cells expressing Oct4, Sox2, and Nanog capable of differentiating “into three germ layers configure the living body, that is, an endoderm, a mesoderm, and an endoderm” are pluripotent (pg 4, para 21). 
Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) defined mouse iPS cells as being able to form teratomas, form a chimera upon introduction into a recipient embryo, and transmit to the germline upon introduction into a recipient embryo (pg 308, Table 3). 
Robinton (Nature, May 2013, Vol. 481, No. 7381, pg 295-305) taught “the term pluripotency has been assigned to a variety of cell types with a wide range of functional capacities. In its loosest sense, pluripotent describes a cell that can generate cell types from each of the three embryonic germ layers: the endoderm, mesoderm and ectoderm. At the strict end of the range of definitions, however, pluripotent describes a cell that can give rise to an entire organism, generating every cell type within that organism.” (pg 295, col. 2, 1st full para). 
Accordingly, mouse the stem cells expressing Oct4, Sox2 and Nanog capable of differentiating into endoderm, ectoderm, and mesoderm cells encompassed by claim 7 must be capable of forming a chimera upon introduction into a recipient embryo and form a “living body” as mentioned by applicants in para 21, i.e. contributing to the germline upon transplantation into a recipient embryo, as defined by Feng and Robinton. 
Human pluripotent cells encompassed by claim 7 cannot be tested for formation of chimeras or an entire organism for ethical reasons; therefore, human pluripotent cells 
Experimental Examples 1-1 and 1-2 (pg 14-15) describe culturing isolated human adipose-derived MSCs in DMEM, 10% FBS “as a dedicated medium of MSC” in the presence of Ecklonia cava extract (and three sub-cultures) (para 72) and obtaining colonies after 10 days “only when the concentration of Jeju Ecklonia cava extract was 100 to 400 μg/ml” (pg 15, para 73) or 20-50 μg/ml (paragraph 75). Experimental Examples 1-3 and 1-4 (pg 15-17) teach the colonies expressed Oct4 Sox2 and SSEA-4. 
However, the specification does not teach the cells are capable of forming teratomas which defined pluripotency in human cells as described by Robinton. Expression of Oct4, Sox2, and SSEA4 is inadequate to conclude the cells are pluripotent as encompassed by claim 7. 
Without such guidance, it would have required those of skill undue experimentation to repeat the extraction and culture described by applicants on pg 14-15 and reasonably conclude truly pluripotent cells would be obtained as required in claim 7. 
Note: the specification is limited to using the Ecklonia cava extract alone; however, claim 7 encompasses using the Ecklonia cava extract in combination with reprogramming factors known in the art as well as improving reprogramming using the extract in combination with known reprogramming factors. An enablement rejection has not been made for using the method of claim 7 to improve reprogramming in 
Response to arguments 
Applicants argue it is incorrect to assert the cells obtained are not pluripotent because they do not form teratomas. Applicants argue the most important criteria is stem cell markers. Applicants provide a reference from 2017 in support of enablement that shows how pluripotent cells give rise to any cell type but they do not form teratomas. Applicants’ argument is not persuasive. The reference was not available at the time of filing and cannot be relied upon for enablement. Feng clearly states teratoma formation is essential to establish true pluripotency in non-human mammalian cells. Moreover, the reference discusses “extramultipotent cells” that are an “intermediate between pluripotency and multipotency” without teratoma formation. However, the instant application is completely devoid of any implication or suggestion of obtaining “extramultipotent cells” that are an “intermediate between pluripotency and multipotency” without teratoma formation. 

Claims 7, 14, 18 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicants’ disclosure is limited to pluripotent cells being capable of differentiating “into three germ layers configure the living body, that is, an endoderm, a mesoderm, and an endoderm” are pluripotent (pg 4, para 21). 
Applicants’ disclosure does not contemplate obtaining Muse cells. 
Feng (Cell Stem Cell, April 3, 2009, Vol. 4, pg 301-312) defined mouse iPS cells as being able to form teratomas, form a chimera upon introduction into a recipient embryo, and transmit to the germline upon introduction into a recipient embryo (pg 308, Table 3). 
Robinton (Nature, May 2013, Vol. 481, No. 7381, pg 295-305) taught “the term pluripotency has been assigned to a variety of cell types with a wide range of functional capacities. In its loosest sense, pluripotent describes a cell that can generate cell types from each of the three embryonic germ layers: the endoderm, mesoderm and ectoderm. At the strict end of the range of definitions, however, pluripotent describes a cell that can give rise to an entire organism, generating every cell type within that organism.” (pg 295, col. 2, 1st full para). 
Accordingly, mouse the stem cells expressing Oct4, Sox2 and Nanog capable of differentiating into endoderm, ectoderm, and mesoderm cells encompassed by claim 7 must be capable of forming a chimera upon introduction into a recipient embryo and form a “living body” as mentioned by applicants in para 21, i.e. contributing to the germline upon transplantation into a recipient embryo, as defined by Feng and Robinton. 

Experimental Examples 1-1 and 1-2 (pg 14-15) describe culturing isolated human adipose-derived MSCs in DMEM, 10% FBS “as a dedicated medium of MSC” in the presence of Ecklonia cava extract (and three sub-cultures) (para 72) and obtaining colonies after 10 days “only when the concentration of Jeju Ecklonia cava extract was 100 to 400 μg/ml” (pg 15, para 73) or 20-50 μg/ml (paragraph 75). Experimental Examples 1-3 and 1-4 (pg 15-17) teach the colonies expressed Oct4 Sox2 and SSEA-4. 
However, the specification does not teach the cells are capable of forming teratomas which defined pluripotency in human cells as described by Robinton. Expression of Oct4, Sox2, and SSEA4 is inadequate to conclude the cells are pluripotent as encompassed by claim 7. 
Nor does the specification teach the cells are used as Muse cells instead of truly pluripotent cells. 
Accordingly, the genus of obtaining any stem cell expressing Oct4, Sox2, and Nanog capable of differentiating into endoderm, ectoderm, and mesoderm cells lacks written description as broadly encompassed by claim 7 other than pluripotent cells. 
Response to arguments
Applicants do not appear to address this rejection. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “in an amount of 20-50 μg/ml [or 10-400 μg/ml] based on a medium composition” in claim 7 is indefinite. It is unclear how the phrase “based on a medium composition” further limits the amount of Ecklonia cava relative to the volume of the extract or to the volume of media, the amount of extract relative to the volume of media. It is unclear whether “based on” is intended to mean some relative comparison or refers to the milliliters of medium. Clarification is required. 

The art at the time of filing did not reasonably teach or suggest adding an Ecklonia cava extract in a cell culture medium; and reprogramming adipose-derived mesenchymal stem cells into induced pluripotent stem cells in the medium as required in claim 7.

Conclusion
No claim is allowed. 


		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632